Fourth Court of Appeals
                                 San Antonio, Texas
                                       October 4, 2018

                                     No. 04-18-00430-CR

                                      Orlando ORTIZ,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                From the 218th Judicial District Court, La Salle County, Texas
                             Trial Court No. 17-06-00056-CRL
                        Honorable Donna S. Rayes, Judge Presiding


                                       ORDER
        The reporter’s record was due September 24, 2018. The clerk’s record reflects that
appellant is indigent and requested preparation of the reporter’s record in July 2018. We ORDER
Richie Gentry, the court reporter responsible for preparing the reporter’s record, to file the
reporter’s record on or before October 24, 2018.



                                                   _________________________________
                                                   Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of October, 2018.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court